This suit was filed by petitioner, Hartman Hall, against the respondent, O.C. Whitaker Company, a corporation, to recover damages for personal injuries sustained by him in a collision between an automobile he was driving and a pickup truck operated by Roy Grimes, alleged to have been the agent, servant and employee of respondent. At the time of the collision Grimes was transporting Alfred Jones and T.B. Gary, two employees of respondent, to their residence in Beaumont from their place of work where respondent was engaged in constructing a pipe line at a point about twenty miles from Beaumont. The chief controversy in the suit is whether Grimes was transporting such employees under such circumstances as to create the relationship of master and servant between him and respondent. *Page 400 
The trial in the district court resulted in a judgment for petitioner in the sum of $45,750. The Court of Civil Appeals reversed the judgment of the trial court and rendered one for respondent. 180 S.W.2d 177.
Respondent was laying a pipe line near Fannett where it had a large number of workmen, divided into several crews. Henry Tatum was the superintendent or general foreman of the entire construction work and had been employed in that capacity for a number of years. He had full authority and control over the job and all its details. He was authorized to hire the trucks and foreman over the various crews, but the foreman hired their own men who worked under them. The superintendent had from five to six foremen on the construction work. The company had from five to eight trucks which it used or hired for use on the work. The superintendent had not authorized the crew foreman or anyone else to hire or lease any trucks or equipment. The superintendent's son, Merrill Tatum, an experienced laborer in laying pipe lines, was employed by his father as foreman over one of the crews which contained from eighteen to twenty-five workmen. It was with this crew that Jones and Gary worked. This was the "doping" crew which applied an asphalt substance to the pipe and wrapped it in heavy paper. The crew included five men who operated a Holiday machine which was used to inspect the pipe for defects after the application of the asphalt and heavy paper. It was Merrill Tatium's duty to oversee the work performed by his crew. He had authority to employ and discharge workmen in his crew, but had no authority to hire trucks or other conveyances to be used in connection with the work. B.W. Melton, an employee in Merrill Tatum's crew, was also an experienced workman and was particularly efficient in operating the Holiday machine. He usually operated it and instructed other members of the crew about such work. In the absence of the foreman he usually directed the crew with which he worked. He had no authority to employ or discharge other employees.
Respondent maintained a warehouse and workshop in Beaumont where the workmen in all the crews assembled each morning. From this point they were conveyed in trucks owned or leased by respondent to the field where the work was being done. The workmen were not paid for the time consumed in reaching the place of work but were paid for the time used in returning therefrom to Beaumont.
Viewing the strongly controverted evidence most favorably for the petitioner, it appears that the doping machine broke *Page 401 
down about noon on December 17, 1940, and it became necessary to place it upon the truck used to transport the employees in order to return the machine to the warehouse for necessary repairs. This was the only truck of respondent then available for the use of the crew at this particular place. The weather on this occasion was damp and cold, the temperature ranging from thirty-four to thirty-eight degrees. The breakdown of the doping machine compelled the entire crew under Merrill Tatum to cease work for the remainder of the day. All of the men in this crew were instructed to return to Beaumont. Roy Grimes had been employed by respondent up to December 12, 1940, when he ceased working and was paid in full for his prior services. He had no connection with respondent on the day of the collision. On that day he decided he would visit some of his friends on the construction job. He dove his pickup truck to the scene of the construction where he remained until the crew under Merrill Tatum ceased work for the day. After the loading of the doping machine on the truck of respondent there was not enough room remaining thereon for Jones and Gary to ride back to Beaumont, and B.W. Melton, their fellow employee, asked Grimes to transport them in his truck. The superintendent, Henry Tatum, was not present and knew nothing about the arrangement Melton made with Grimes. Merrill Tatum was present and could have heard the conversation. Jones and Gary left with Grimes in the latter's truck ahead of the company truck. On their trip to Beaumont the collision occurred with the automobile driven by petitioner, which resulted in petitioner's injuries.
At the conclusion of the testimony respondent presented a motion for an instructed verdict, which was overruled by the trial court. The cause was submitted to a jury, and, in support of petitioner's contention of the existence of the relationship of master and servant, the jury found that the employee Melton made the arrangement with Grimes; that Merrill Tatum, the foreman, heard the agreement and acquisced in it; that Melton acted with implied authority from respondent; that Grimes was transporting the employees to Beaumont in furtherance of the business of respondent; that an emergency existed with reference to transporting the employees; and that Grimes was an emergency servant of respondent in transporting the employees. Other issues not here material were found in favor of petitioner as to negligence, proximate cause and damages. Respondent's motion for judgment non obstante veredicto was overruled.
1 The Court of Civil Appeals sustained assignments of respondent based on the trial court's action in refusing the instructed *Page 402 
verdict and the motion for judgment non obstante veredicto, and rendered judgment for respondent. Such holdings were upon the theory that there was no evidence to show that Melton or Merrill Tatum possessed any authority to hire Grimes' truck to transport respondent's employees, and that no emergency existed, as found by the jury, that would authorize either of them to employ Grimes to transport the men to Beaumont under the emergency employment doctrine. It is our opinion the Court of Civil Appeals was correct in these conclusions.
There is no evidence that either Melton or Merrill Tatum possessed any express authority to hire Grimes or his truck to transport Jones and Gary to Beaumont from their place of work, nor was there any intimation of any prior acts or circumstances of a similar nature indicating any implied or apparent authority for such employment. On the contrary, the uncontroverted testimony, about which there is no suspicion as to its verity, conclusively shows that Henry Tatum, the general foreman, was the only one who had ever engaged conveyances for transportation of the employees or who possessed the authority to do so. It was undisputed that he was not cognizant of, and had no connection with, the act of Melton or Merrill Tatum in engaging the truck of Grimes to transport the two employees to Beaumont.
2 We are also of the opinion no emergency existed such as would invoke the emergency employment doctrine. This doctrine is succinctly stated in 14 Words  Phrases, Permanent Edition, p. 313, wherein the text adopts the language of the Court of Appeals of Kentucky in Standard Oil Co. v. Adams, 271 Ky. 221,  111 S.W.2d 668, 669, as follows:
"The `emergency employment doctrine' is, that a regularly employed servant of a principal possesses implied authority to engage an assistant to aid servant in performing a task, within scope of duties of servant in serving master, in case of emergency rendering it absolutely necessary to obtain such assistance, and without which emergency conditions could not be overcome by servant or any of his coemployees in regular service of their common master."
3 The doctrine announced is of long standing and of general application. 76 A.L.R. 963. In its application it is universally held that the emergency must not only occur suddenly and unpectedly but also must be so urgent and critical that the employing servant, together with his associated employees cannot remedy it. Such an emergency usually arises when someone is *Page 403 
seriously injured, and in such instances, in the absence of some person with authority to act, the law presumes in the interest of humanity and justice that some representative of the principal who may be present shall be clothed with authority to summon such assistance as may be reasonably necessary to save life or prevent suffering. Texas Bldg. Co. v. Drs. Albert  Edgar, 57 Texas Civ. App. 638[57 Tex. Civ. App. 638], 123 S.W. 716; Gray v. Lumpkins 
Thomas, 159 S.W. 880, writ refused. In most every business and employment there are exigencies which are not anticipated, and which require a servant, in the absence of his superior, to act for the immediate protection of the principal, and he may do things in his master's interest when the emergency arises which transcend his usual authority and they will be deemed to have been authorized. Marks v. Rochester Ry. Co., 146 N.Y. 181, 40 N.E. 782; 35 American Jurisprudence, 592, Sec. 164. The person summoned to render assistance in such instances is held to be the servant of the master.
4 However, the person engaged in this case was not enlisted by reason of an emergency but, at most, merely to avoid an inconvenience, which is insufficient to invoke the doctrine. Mandala v. Wells, 209 N.Y. Supp. 35, 212 A.D. 370. The weather, though damp and disagreeable, was not such as to require the immediate removal of the workmen to Beaumont. It was of the same sort in which they had worked that morning. Although there was no other company truck available for the use of Jones and Gary at the particular place where they were working, there were other trucks of respondent on the pipe line where other crews were engaged. The superintendent himself, though not present at the particular time and place in question, had a pickup truck in close proximity thereto which might have been used to transport Jones and Gary to Beaumont. He used this truck in over seeing the work of the various crews up and down the line. It was his duty to see that the men were transported to and from their work and he had been diligent in this respect. As heretofore mentioned the crew with which Jones and Gary worked ceased their labors at noon on the day of the collission and the superintendent had a full half day in which to arrange for their transportation to Beaumont. This, no doubt, he would have done, even if it necessitated a return trip from town by one of the trucks on the job. From these circumstances it affirmatively appears that the conditions prevailing were not so urgent or critical that they might not have been overcome by the regular servants of respondent without the assistance of an emergency servant. It is therefore obvious that *Page 404 
no emergency existed within the meaning of the emergency employment doctrine.
We are also in accord with the holding of the Court of Civil Appeals that the cause was fully developed in the trial court, and thus the Court of Civil Appeals was authorized to render the judgment that should have been entered in the trial court. Rule 434 T.R.C.P.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court January 10, 1945.
                          ON MOTION FOR REHEARING.